Citation Nr: 0604841	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-37 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  October 2002 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for a back condition and for a left leg 
condition.


FINDINGS OF FACT

1.  A lower back condition was not incurred in, or aggravated 
by, any incident of active military service.

2.  A left leg condition was not incurred in, or aggravated 
by, any incident of active military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a back condition are not met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1133, 1153, 1154, 5103, 5103A, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2005).

2.  The criteria for the establishment of service connection 
for a left leg condition are not met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letter sent to the veteran in 
September 2002.  The letter fully provided notice of elements 
(1), (2) and (3).   In addition, by virtue of the rating 
decision on appeal and the September 2004 Statement of the 
Case ("SOC"), the veteran was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  With respect 
to element (4), he was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the September 2004 SOC.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the VCAA letter was provided to the veteran 
prior to the RO's denial of the veteran's claims in October 
2002.  The 38 C.F.R. § 3.159(b) compliant language was 
provided to him after the adjudication of the claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims or 
that other evidence is existent and has not been obtained.  
Indeed, in the October 2004 appeal to the Board, the veteran 
stated that he had turned in all the evidence.   

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, it obtained the 
veteran's service medical records (SMRs) and private medical 
records.

In this case, there is no medical evidence to show a back 
condition or a left leg condition during service or for over 
fifteen years post-service, nor is there any competent 
evidence that suggests a causal relationship between a back 
condition or a left leg condition and service.  The RO 
informed the veteran in its September 2002 letter and 
September 2004 SOC that this evidence was necessary to 
substantiate his claims.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard to 
the claims on appeal.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); 38 U.S.C.A. § 5103A (d).  See also Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran with his claims.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA for these claims would 
serve no useful purpose.  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran neither submitted, nor authorized, VA to obtain 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.


The Merits of the Claims

The veteran requests service connection for a back condition 
and a left leg condition, both of which he contends he 
incurred in service.  Specifically, the veteran attests that 
he began experiencing lower back and left leg pain when he 
worked in a motor pool, and that a couple of times while in 
service, he sought medical treatment for these conditions 
when they flared up.  Having carefully considered these 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for certain chronic 
diseases when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Id.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the claimant will 
be given the benefit of the doubt.  38 U.S.C.A. § 5107(b). 

Private medical records dated from January 1999 to June 2002 
show treatment for lower back degenerative disc disease 
(spondylolisthesis) since January 1999.  A March 1999 letter 
from the Hughston Clinic indicates that the veteran underwent 
surgical fusion of L5-S1 a year prior and still had pain 
radiating down into his lower left leg subsequent to that 
procedure.

In May 1999, the veteran presented with a chief complaint of 
left leg pain of four years duration, for which Dr. D.T.C. 
diagnosed the veteran with chronic low back pain and left leg 
pain post L5-S1 fusion, and treated him with an epidural 
steroid injection.  

In January 2000, Dr. J.D. performed a lumbar diskography of 
L2-3, L3-4, and L4-5 on the veteran.

In November 2001, the veteran reported worsening chronic back 
pain, among other things, after an automobile accident. 

Finally, in February 2002, the veteran twisted his right knee 
after missing a steop while coming down a ladder at work.  He 
underwent reconstructive surgery for this injury in March 
2002.

In October 2003, the veteran's wife submitted a statement in 
which she asserted that when she met the veteran in 1984, he 
mentioned he had occasional back pain; that as the years 
passed, she realized that the veteran's health problems were 
much worse than he reported; that the veteran's doctor told 
him his back problem could have happened years earlier; and 
that the veteran's back pain runs down into his leg.

SMRs indicate that the veteran was provided an enlistment 
medical examination in November 1978 during which no back 
condition or left leg condition was noted. 
SMRs contain no separation medical examination.

In addition, SMRs show the following sequence of events 
occurred between December 28, 1979, and January 28, 1980.

On December 28, 1979, the veteran presented to a screening 
station with the chief complaint of a fever for three days 
and mild back pain for one week.  The medic, not a doctor, 
examined the veteran and noted he had a temperature of 101 
degrees and seemed to have pain when he touched his toes.  
The medic diagnosed the veteran with a fever and back pain 
and the treatment plan indicated the veteran was to be 
referred to a troop medical clinic.  SMRs show no referral 
visit to a troop medical clinic subsequent to this screening 
examination.  

On January 18, 1980, the veteran presented to a screening 
station with the chief complaint of back pain starting a day 
ago; his legs, mainly his left leg, having bothered him off 
and on for two years; a cough for about two weeks; and 
sweats, shakes, dizziness, and weakness.  On examination, the 
medic noted the veteran had a temperature of 100.2 degrees 
and a sharp pain in the lower right side of the back when 
leaning to the right or backwards.  The medic made no 
diagnosis and referred the veteran to a troop medical clinic.

That same day, at the troop medical clinic, the veteran was 
examined by a physician's assistant, who on examination, 
observed a boggy (enlarged) and tender prostate, diagnosed 
the veteran with prostitis, prescribed antibiotic treatment, 
and told the veteran to return to the clinic Monday for 
follow-up.

On January 21, 1980, the veteran reported to a screening 
station with the chief complaint of continued back pain, 
fever, coughing up phlegm, and headache.  He also told the 
medic that he was instructed to return to the troop medical 
clinic for a follow-up visit that day.  On examination, the 
medic noted the veteran had a temperature of 98 degrees, 
diagnosed the veteran with a cold, and referred him to the 
troop medical clinic.

At the follow-up visit (date unspecified in SMRs), the 
veteran reported that he was feeling better but still not 
totally well.  The physician's assistant maintained the same 
diagnosis and treatment, and instructed the veteran to return 
to the medical clinic in one week.

On January 27, 1980, the veteran reported to the emergency 
room at the post hospital with the chief complaint of upper 
right neck pain, back pain for two weeks, dizziness, and 
diarrhea.  On examination, the veteran was noted to have 
minimal pain when his back was palpated and a temperature of 
102 degrees.  The veteran was diagnosed with a viral illness 
and prescribed Motrin for his back pain.

On January 28, 1980, the veteran reported to the troop 
medical clinic where the physician's assistant noted the 
veteran's emergency room visit and diagnosis, but after 
examining the veteran and observing that the veteran's 
prostrate was still boggy and tender, maintained the 
diagnosis of prostitis. 

After January 28, 1980, SMRs are silent for any complaints, 
diagnoses, or treatments for a back condition or left leg 
condition.


Service Connection for a Back Condition

As a preliminary matter, to the extent the medical evidence 
of record contains complaints, treatment, or a diagnosis of 
back or left leg pain, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Although the veteran submitted evidence of a current back 
condition, i.e., spondylolisthesis, thereby satisfying the 
first prong for establishing service connection under Pond, 
his claim for service connection for a back condition cannot 
stand because he fails to establish the second or third 
prongs under Pond.
 
Regarding the second prong, medical evidence of service 
incurrence, SMRs show no incurrence of a back condition while 
in service.  Although SMRs show that the veteran did complain 
of back pain in service, back pain is a symptom, not a 
disease or injury.  Moreover, when the veteran complained of 
back pain in service, he was diagnosed with prostitis, and 
not with spondylolisthesis, his current medical diagnosis.  
Thus, the veteran fails to meet the second prong for service 
connection under Pond.

Finally, regarding the third Pond prong, there is no 
competent medical evidence in the record of a nexus between 
the veteran's current back condition and any in-service 
disease or injury.  

The only evidence in favor of finding that the veteran's back 
condition is attributable to service consists solely of the 
veteran and his wife's own unsubstantiated allegations.  But 
as lay persons, they are not qualified to render a diagnosis 
or a probative opinion concerning medical causation.  Where 
the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for a 
back disorder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
 

Service Connection for a Left Leg Condition

The medical evidence of record shows that the veteran's 
alleged left leg condition actually is an undiagnosed 
symptom, chronic left leg pain.  Symptoms do not constitute a 
disease or injury.  As aforementioned, pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, supra.  As noted above, there is no 
competent evidence to suggest a causal nexus between left leg 
pain and service.  

Because the record contains no evidence of a current left leg 
condition, the Board cannot find entitlement to service 
connection for this claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that absent proof of a present 
disability, there can be no valid claim).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left leg condition, and the 
appeal is denied.
 
 
ORDER

Service connection for a back disorder is denied.

Service connection for a left leg condition is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


